EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Terminal Disclaimer
The terminal disclaimer filed on April 29th, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,047,939, U.S. Pat. No. 10,753,588 and U.S. Pat. No. 9,206,970 has been reviewed and is accepted.  
The terminal disclaimer has been recorded.
Response to Amendment(s)
The Amendment, filed on April 29th, 2022, has been entered and acknowledged by the Examiner.
Claim(s) 1-20 are pending in the instant application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher P. Lightner on July 22nd, 2022.
IN THE CLAIMS:
1.  A light emitting diode (LED) lamp tube comprising: a member comprising at least two opposing surfaces defining, in part, an interior cavity of said member, wherein said member is sized to be mounted within a lighting fixture; and one or more pins secured on each of said at least two opposing surfaces, wherein at least a portion of each of said one or more pins is disposed external to said interior cavity and sized to mechanically mount said LED lamp tube to said lighting fixture, and wherein each of said one or more pins is electrically isolated from said lighting fixture.
11. A lighting device comprising one or more LED lamp tubes, each LED lamp tube comprising: a member comprising at least two opposing surfaces defining, in part, an interior cavity of said member, wherein said member is sized to be mounted within the lighting device; and one or more pins secured on each of said at least two opposing surfaces, wherein at least a portion of each of said one or more pins is disposed external to said interior cavity and sized to mechanically mount said LED lamp tube to said lighting fixture, and wherein each of said one or more pins is electrically isolated from said lighting device.
17. (Original) A light emitting diode (LED) lamp tube comprising: a member comprising at least opposing first and second end caps defining, in part, an interior cavity of said member, wherein said member is sized to be mounted within a lighting fixture; 4 of 7LEGALO2/41614568v1Appl. No. 16/934,493Response dated April 29, 2022at least one driver circuit positioned within said interior cavity; and one or more pins secured on each of said first and second end caps, wherein at least a portion of each of said one or more pins is disposed external to said interior cavity and sized to mechanically mount said LED lamp tube to said lighting fixture, and wherein each of said one or more pins is electrically isolated from said lighting fixture and said at least one driver circuit.
Drawings
The drawings were received on July 21, 2020.  These drawings are considered acceptable by Examiner. 
Response to Remark(s)
Examiner finds Applicant's Arguments/Remark, filed on April 29th, 2022, that the foregoing amendment and response, does place this application in condition for allowance to be true (specifically drawn to page 6 of Remarks). 
Allowable Subject Matter
A.	Claim(s) 1-10 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Simon et al.,) teaches a light emitting diode (LED) lamp tube comprising: a member comprising at least two opposing surfaces defining, in part, an interior cavity of said member, wherein said member is sized to be mounted within a lighting fixture; and one or more pins secured on each of said at least two opposing surfaces.
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the light emitting diode (LED) lamp tube comprising the various elements as claimed above in combination with the specific limitation of wherein at least a portion of each of said one or more pins is disposed external to said interior cavity and sized to mechanically mount said LED lamp tube to said lighting fixture, and wherein each of said one or more pins is electrically isolated from said lighting fixture as set forth in Claim 1.  
Claim(s) 2-9 are allowable because of their dependency status from Claim 1.
B.	Claim(s) 11-16 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Simon et al.,) teaches a lighting device comprising one or more LED lamp tubes, each LED lamp tube comprising: a member comprising at least two opposing surfaces defining, in part, an interior cavity of said member, wherein said member is sized to be mounted within the lighting device; and one or more pins secured on each of said at least two opposing surfaces.
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the lighting device comprising one or more LED lamp tubes comprising the various elements as claimed above in combination with the specific limitation of at least a portion of each of said one or more pins is disposed external to said interior cavity and sized to mechanically mount said LED lamp tube to said lighting fixture, and wherein each of said one or more pins is electrically isolated from said lighting device. as set forth in Claim 11.  
Claim(s) 12-16 are allowable because of their dependency status from Claim 11.
C.	Claim(s) 17-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Simon et al.,) teaches a light emitting diode (LED) lamp tube comprising: a member comprising at least opposing first and second end caps defining, in part, an interior cavity of said member, wherein said member is sized to be mounted within a lighting fixture; 4 of 7LEGALO2/41614568v1Appl. No. 16/934,493Response dated April 29, 2022at least one driver circuit positioned within said interior cavity; and one or more pins secured on each of said first and second end caps.
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the light emitting diode (LED) lamp tube comprising the various elements as claimed above in combination with the specific limitation of at least a portion of each of said one or more pins is disposed external to said interior cavity and sized to mechanically mount said LED lamp tube to said lighting fixture, and wherein each of said one or more pins is electrically isolated from said lighting fixture and said at least one driver circuit as set forth in Claim 17.  
Claim(s) 18-20 are allowable because of their dependency status from Claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA SANEI FEATHERLY whose telephone number is 571-272-8654.  The examiner can normally be reached on M-R 8-12 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Hana Featherly/
Hana Sanei Featherly
Art Unit 2875 Patent Examiner




/ELMITO BREVAL/Primary Examiner, Art Unit 2875